Citation Nr: 1533553	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-00 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling for service-connected major depressive disorder (MDD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and D.M.



ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to October 1981. 

The Veteran's case was previously before the Board with respect to the claim for of entitlement to service connection for an acquired psychiatric disorder.  After several remands, a June 2013 rating decision granted service connection and assigned a noncompensable rating effective January 22, 2010.  The Veteran has appealed the June 2013 rating decision.  During the course of the appeal, an August 2014 rating decision and August 2014 Supplemental Statement of the Case (SSOC) granted an initial 30 percent disability rating effective November 20, 2007, which is the date of the Veteran's original claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran has appealed the assigned rating (but not the effective date), so the appeal period is from November 20, 2007, until the present.  See December 2013 VA Form 9 (appealing:  "Evaluation of major depressive disorder"); see also January 2015 VA Form 646 (contesting only the assigned disability rating); July 2013 Notice of Disagreement (same).

With respect to the increased rating claim now on appeal, the Veteran testified in an April 2014 hearing before a Decision Review Officer (DRO).  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO.  Transcripts of these hearings are associated with the claims file.

The record contains evidence not yet considered by the AOJ, but the Veteran submitted a May 2015 waiver of her right to have her case remanded to the AOJ for review of the additional evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).


The issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  Information currently of record indicates that the Veteran has been unemployed at least since 2011, so the matter is raised by the record.  See, e.g., May 2015 Disability Benefits Questionnaire (DBQ) (indicating most recent employment was in 2011).  However, the Board will not decide that issue now as the record is insufficiently developed to decide that claim.

The issue of entitlement to service connection for residuals of a sexually transmitted disease (STD, to include loss of ovaries, has been raised by the Veteran's July 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected major depressive disorder was manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no more, for major depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In April 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which she provided testimony and argument on the issues currently on appeal.  The undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions or other evidence that would help the Veteran's claim.  Similarly, at the April 2014 DRO hearing, the DRO asked pertinent questions and discussed the relevant legal criteria and factual issues.  Neither the Appellant, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of either the Board or DRO hearings.  The Board finds that, consistent with Bryant, the Veterans Law Judge and the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in December 2007, February 2010, and July 2012.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has also been notified of the legal criteria and evidentiary requirements in rating decisions and statements of the case issued by the RO.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran identified a large number of private treatment providers during the course of her claim and VA attempted to obtain treatment records from each of them.  Most of the providers sent VA the requested treatment records.  Some of the providers indicated they had no responsive records or that the records had been destroyed.  A few providers noted problems with the authorization to release medical records.  VA properly notified the Veteran of its efforts to obtain the records and, where applicable, of its inability to obtain the records on her behalf.  See, e.g., April 2014 VA Notice Letter (notifying Veteran of multiple requests and her responsibilities); July 2014 VA Notice Letter (notifying Veteran of VA's efforts to obtain records, the response received, and the steps the Veteran needed to take to obtain the records).  The Veteran has not identified any other relevant records.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  The Veteran underwent relevant VA examinations in March 2008, February 2010, and August 2012.  In addition, VA obtained additional opinions in March 2010 and April 2013.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  While the Veteran indicated that her condition had deteriorated since the most recent examination, she indicated that she preferred to submit an evaluation from a private examiner for the purpose of rating her service-connected MDD.  She did submit a private evaluation which is thorough and, together with the other examinations and treatment records, provides sufficient medical evidence to decide her claim.  VA has no obligation to obtain further medical examinations or opinions in connection with the MDD claim.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).


III. Service Connection Based on Aggravation

Before addressing the appropriate rating for the Veteran's service-connected MDD, the Board must address the fact that service connection for MDD was granted on the basis that it was aggravated by the Veteran's military service.  

VA regulations governing aggravation of a disability by service establish that in such cases, the disability rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule no deduction will be made.  38 C.F.R. §§ 3.22, 4.22.

In the November 2013 SOC, the RO concluded that the pre-service major depressive disorder was found to be 30 percent disabling prior to service.  Based on the 2013 VA examination, the RO concluded the Veteran's major depressive disorder was better than when she entered service, so a compensable evaluation was not warranted.  However, when the Decision Review Office re-evaluated the case in 2014, it was concluded that although at some point prior to service the Veteran's MDD would have been compensable under VA's rating schedule, the disability was considered 0 percent disabling based on evidence showing there were no complaints or medical evidence of symptoms at the time of entrance into service.  In other words, it was determined that since the MDD was 0 percent at the time the Veteran entered service, no deduction is necessary for the pre-existing level of disability.

The Board agrees, and for these reasons, will not attempt to ascertain the level of pre-service disability, if any, because it has no relevance to the determination of the appropriate disability rating in this matter. 


IV.  Higher Initial Rating:  MDD

The Veteran contends that the symptoms and functional limitations caused by her service-connected MDD warrant an initial rating in excess of 30 percent disabling.  She is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

MDD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2014).

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130.  The regulations rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board acknowledges the Veteran's contention that her service-connected MDD warrants a higher evaluation and has carefully reviewed all the evidence, including the lay statements of record regarding her symptoms.  However, in determining the actual degree of disability, medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of the frequency, severity, and duration of symptoms, but the Veteran is a layperson.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this lay Veteran are not competent evidence of the clinical significance of her symptoms.  Id.  Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  

Medical Evidence

The record contains a large number of both VA and private treatment records documenting mental health treatment the Veteran has received during (and before) the appeal period.  These records have been reviewed in their entirety but, of necessity, will be summarized quite briefly with some examples of particularly typical or relevant records.

In December 2007, a VA psychiatrist documented the Veteran's denial of depressive, anxiety, or perceptual symptoms.  However, he noted grooming and hygiene were poor, affect was dramatic, thought processes were notable for circumstantiality, thought content was significant for preoccupation, insight was poor, and sensorium was clouded with short term memory problems and problems with reasoning.  He noted a history of MDD and polysubstance abuse.  A February 2008 VA mental health physician note includes diagnoses of PTSD and depressive disorder.  The treating physician assigned a GAF of 55, but the primary symptom noted was anxiety.

In March 2008, the Veteran underwent a VA examination with respect to her mental health.  The examiner diagnosed major depressive disorder (MDD) that was "Recurrent, Moderate" and borderline personality disorder with histrionic features.  The examiner assigned a GAF of 45 based on the combined effect of both diagnosed conditions.  He did not attempt to differentiate symptoms or functional impairments caused by the MDD versus the personality disorder.  The examiner opined that the Veteran had deficiencies in judgment ("severe for impulsivity, rage reactions, etc."), thinking ("severe for tangential and disjointed thought processes"), family relations ("severe"), work ("severe"), and mood ("severe for lability of mood").  The examiner further opined that, while the Veteran's psychiatric symptoms did not cause total occupational and social impairment, they did result in reduced reliability and productivity:  "[T]he veteran would have a severe problem with productivity and this would be always.  Relia[bility] is severely impaired and frequent."  

Slightly more than a week after the VA examination, the Veteran was hospitalized at BryanLGH Medical Center for approximately one week.  [These records were obtained from the Social Security Administration.]  She was admitted following an overdose.  Initially, she stated that she did not remember taking the overdose and was not having suicidal thoughts.  However, collateral information from a friend gave a significant history of suicidal thinking and possible overdose. It was noted that she had daily use of methamphetamines and was stressed about possible jail time.  After medication adjustments, by the time of her discharge, mood and affect had improved, and she denied depression or hopelessness.  Her thought process was goal directed and logical, with speech spontaneous.  She had no psychotic thoughts, and she adamantly denied suicidal or homicidal ideations.  She was alert and oriented; memory was grossly intact; and insight and judgment were fair.  The final diagnoses were major depressive disorder, recurrent and severe; posttraumatic
stress disorder, chronic; and alcohol dependence in full remission.  Her GAF score at discharge was 50.

A subsequent, March 2008 VA mental health evaluation by a VA physician resulted in a GAF of "55-60."  The Veteran denied suicidal ideation, had normal thought processes, fair judgment and insight, and otherwise few documented symptoms.  An April 2008 VA psychiatrist diagnosed depression NOS with "r/o MDD and PTSD", as well as various substance dependencies.  The psychiatrist assigned a GAF of 50.  In September 2008, the treating psychiatrist included diagnoses of polysubstance abuse and mood disorder NOS.  He assigned a GAF of 65.

The SSA records also include a psychiatric evaluation dated in January and February 2009, which included diagnoses of recurrent depression, "Anxiety, nos - possible, PTSD?", "Possible personality disorder, nos - with histrionic and borderline features?", and "substance abuse - extensive history - possibly, in remission/treatment."  The psychologist reviewed and discussed the Veteran's mental health history from 2002 forward and opined that the Veteran had mild restriction of activities of daily living, moderate difficulties maintaining social functioning, and moderate difficulties maintaining concentration, persistence, or pace.  The psychologist noted that, while the Veteran has been hospitalized for depression, it has been "always in connection with substance abuse."  She opined that the Veteran "appears to have some moderate challenges - but not marked challenges."  

In her report of summary conclusions (Mental Residual Functional Capacity Assessment), the psychologist indicated that the Veteran was moderately limited in her ability to carry out detailed instructions, to maintain attention and concentration for extended periods, to work in coordination with or proximity to others without being distracted by them, to interact appropriately with the general public, and to accept instructions and respond appropriately to criticism from supervisors.  In all other areas (e.g. understanding and memory; ability to make simple work-related decisions; ability to get along with coworkers or peers without distracting them or exhibiting behavioral extremes), she was deemed either not significantly limited or there was no evidence of limitation in the category.

The Veteran was admitted to a private treatment facility in February 2010 with active diagnoses of depressive disorder NOS, nicotine dependence, and personality disorder (mixed), with a GAF of 35.  She was discharged after less than a week with a GAF of 50.  Notably, there was some indication that she had been using methamphetamine "right along" though that was not established.  She reported a suicide attempt approximately one year prior.

Later in February 2010, the Veteran underwent another VA examination.  The VA examiner provided Axis I diagnoses of mood disorder NOS (with anxious and depressed mood) and alcohol dependence (in remission) and an Axis II diagnosis of borderline personality disorder with histrionic features.  The examiner assigned a GAF of 65.  He noted symptoms including anxiety, sleep disturbances, and depression.  The examiner opined that the Veteran's psychiatric symptoms were "transient or mild" with "decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."

The VA treatment notes show that after the examination, the Veteran had a scheduled mental health appointment.  The overdose and hospitalization earlier in February 2010 was discussed, but she denied any suicidal thoughts at that time.  She was cooperative and pleasant, with full range of affect and normal speech.  Her thought processes were goal-directed  and logical, with no psychotic content or behavior.  Memory was intact, and judgment and insight were fair.  The diagnosis was major depressive disorder, recurrent, moderate.

In September 2010, a VA psychiatrist met with the Veteran to follow-up "for depression and alprazolam misuse."  The Veteran reported anxiety and feeling dysthymic, but denied feelings of major depression.  The psychiatrist noted poor judgment and insight, diagnosed MDD, and assigned a GAF of 40.  A December 2010 VA physician note documents symptoms of anxiety and depression and includes a diagnosis of MDD.

Private treatment records from 2011 and 2012 document continued assessments of anxiety and depression with treatment by medication.  In April 2012, her private treating physician noted she was "distressed and weepy" and, despite back pain rated 8 out of 10, indicated her primary concern was anxiety.  She also complained of depression.  She was "very agitated and distressed."  The physician noted in the assessment portion of her note that the Veteran had increased anxiety levels and depression.  A June 2012 private treatment record notes that Veteran had been recently been released from a private hospital for suicidal ideations.  She had been in the hospital for five days.  The same physician noted that the Veteran's anxiety and depression were both "controlled" with medication, though also noting that she had "significant anxiety."

In August 2012, the Veteran underwent another VA examination which was performed by the March 2008 VA examiner.  The examiner diagnosed MDD ("Recurrent Severe without psychosis") and "Personality Disorder NOS, Borderline Traits".  He assigned a GAF of 50.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner checked the box indicating total occupational and social impairment and identified symptoms including:  depressed mood, anxiety, suspiciousness, chronic sleep problems, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or work-like setting), inability to establish and maintain effective relationships, and impaired impulse control.

The VA examiner provided additional medical opinions in April 2013 with respect to the service connection claim.  In formulating the requested opinions, the psychologist did not examine the Veteran again, but reviewed the available medical records to include the results of his past examinations.   In his report, he differentiated the symptoms attributable to MDD from those attributable to the personality disorder NOS.  With respect to MDD, he only identified depressed mood and chronic sleep impairment.  He attributed the more serious symptoms to the personality disorder NOS:  circumstantial thought process, impaired judgment, impaired impulse control, inability to establish and maintain effective work and social relationships, impaired abstract thinking, suspiciousness, difficulty in adapting to stressful circumstances, difficulty in establishing and maintaining effective work and social relationships, and anxiety.

Finally, the Veteran underwent a private mental health evaluation for compensation purposes in April 2015.  See May 2015 DBQ Completed by Private Psychologist.  The private psychologist diagnosed PTSD and MDD ("recurrent, severe, no psychosis") and indicated that it was not possible to differentiate the symptoms attributable to each diagnosed condition.  She opined that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The private psychologist specifically indicated that the Veteran did not have total occupational and social impairment.  She provided a thorough review of the Veteran's mental health history and listed the symptoms as including, but not limited to:  depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impairment of short- and long-term memory, speech intermittently illogical, difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, inability to establish and maintain effective relationships, suicidal ideation, neglect of personal appearance and hygiene.  The psychologist also provided a full report in addition to the pre-printed DBQ.  The full report noted that there were some indications of possible exaggeration of symptoms, but was extremely thorough and documented the private psychologist's rationale for her opinions.

Analysis

In evaluating the Veteran's disability, the Board is mindful that when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in her favor and dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In Mittleider, the appellant had been diagnosed with PTSD and various personality disorders and there was no medical evidence in the record separating the effects of the service-connected disability from the nonservice-connected disorders.  Id. at 182.  This case is similar in that in addition to the Veteran's major depressive disorder, there have been diagnoses of borderline personality disorder.  There is only one VA examiner who opined as to whether the symptoms of the major depressive disorder could be distinguished from those of the personality disorder.  In 2012, he indicated it was not possible to differentiate the symptoms, and in 2013, he stated it was possible and proceeded to opine on such.  With the VA examiner reaching diametrically opposing opinions on this question, the benefit of the doubt must be resolved in the Veteran's favor, and all symptoms and impairment of record considered part of the service-connected condition. 

The medical evidence from late 2007 to the present clearly documents fluctuations in symptoms and overall functioning.  The Veteran has, at times, had suicidal ideations and been hospitalized due to overdoses.  However, these have been isolated instances, and the rest of the time the Veteran has consistently denied having suicidal ideations.  She stated to the 2015 examiner that she experiences such thoughts every 3-4 months when she is feeling especially hopeless and helpless.    

The medical evidence as a whole consistently shows complaints of anxiety and depression, and such disturbances in mood have clearly affected the Veteran's behavior.  At times she has exhibited impaired judgment.  Some of the medical professionals have classified her major depressive disorder and the resulting impairment as moderate in degree, see, e.g., 2009 SSA psychiatric evaluation (the Veteran "appears to have some moderate challenges - but not marked challenges."), while others have concluded it is severe, see 2012 VA examination and 2015 private examination diagnosing severe major depressive disorder.  

The Veteran's symptoms have at times fallen more into a moderate category, as evidenced by GAF scores of 55 or higher.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  However, other times her symptoms have been more serious in nature, and the majority of the GAF scores are 50, with some 45 or lower at times of hospitalizations.  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

On this evidence, the Board finds that the Veteran's MDD symptoms more closely approximate the 70 percent criteria.  While she, perhaps, at times, shown some improvement and at other times, some decline, the overall disability picture shows symptoms of such persistence and severity that a 70 percent rating is appropriate. 

With respect to a higher, 100 percent rating for MDD, the appellant has not alleged that any such rating is warranted and the evidence does not support it.

Although the VA examiner's August 2012 report indicated total occupational and social impairment, the symptoms identified closely matched those listed in the criteria for a 70 percent rating.  The Board wants to be clear that it recognizes that the determinative issue is not the symptoms, but their functional impact.  The symptoms, though, do mirror the 70 percent criteria and below.  While she does have occasional suicidal ideation, and possible suicide attempts, she is not in persistent danger of hurting herself or others (100 percent criteria). The medical examiners consistently note she does not have psychotic thought content or behavior.  This lack of typical symptoms provides some support for finding the 100 percent criteria have not been met, or is at least absence of support for finding the criteria are met.  

The other evidence of record also documents a long-term (though often strained) romantic relationship, indications of a demonstrated ability to obtain employment during the period on appeal, and impairments that do not rise to the level meeting (or more closely approximating) total occupational and social impairment.  See Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (use of conjunctive "and" indicates all criteria must be met); see also May 2015 Disability Benefits Questionnaire (DBQ) (indicating most recent employment was in 2011).  While there are a few GAF scores below 50, they have typically, if not exclusively, been assigned at the start of in-patient treatment after a sudden-onset crisis lasting a few days or a week (e.g. during periods of particularly "stressful circumstances").  At least one of those episodes appears to have been precipitated by substance abuse.  In addition, there are also GAF scores, including the 65 assigned by a VA examiner, well above the range for even moderate impairments.  The Board finds that the evidence indicates serious, but not total, impairments, as contemplated by the 70 percent criteria.

In short, the Board finds that the Veteran's mental health symptoms most closely approximate the criteria for a 70 percent disability rating during the entire period on appeal, but did not meet or more closely approximate the criteria for a 100 percent disability rating at any time during the period on appeal.  38 C.F.R. § 4.130, DC 9434 (2014).  The evidence is not in equipoise.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, the Board grants entitlement to an initial disability rating of 70 percent, but no higher, for service-connected MDD.

Extraschedular Rating

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The evidence of this case does not show an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).  A comparison of the level of severity and symptomatology of the Veteran's MDD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The record contains the results of four thorough examinations in which the mental health professionals detailed the Veteran's symptomatology (e.g. anxiety, impaired judgment) and resulting functional limitations.   The assigned schedular rating is based on symptoms and functional limitations expressly contemplated by the schedular criteria.  The Veteran has complained that her symptoms result in significant occupational and social impairments, but those symptoms as well as the associated functional impacts were all considered in assigning the 70 percent rating for MDD.  A higher schedular rating was available, but the Board determined the criteria for that rating had not been met.  The Board has considered all of the Veteran's symptoms in assigning a schedular evaluation and those symptoms are expressly contemplated by the relevant schedular criteria.

The Veteran is not service-connected for any other condition.

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for her service-connected MDD is not warranted.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 118-19.


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for service-connected MDD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice, 22 Vet.App. at 453-55.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. 

In this case, the Veteran has indicated she is unemployed and, during the course of the appeal, has claimed she was unemployable due to service-connected disabilities (currently consisting only of an acquired psychiatric disorder).  See May 2009 Notice of Disagreement; see also June 2009 VA Notice Letter (acknowledging raising of TDIU issue in NOD, but indicating lack of a pending claim on that issue and requesting clarification of whether the Veteran intended to pursue a claim of entitlement to TDIU).  On this record, the Board finds that the issue of entitlement to TDIU has been raised and should be adjudicated.  The RO has not yet addressed the claim and, in any case, the current record is insufficient for the Board to make a decision on the merits.

For example, the evidence regarding the Veteran's employment history is contradictory and incomplete.  At her VA March 2008 VA examination, she indicated that she was currently unemployed, but had been unemployed for less than one year.  At her February 2010 VA examination, she stated she had not worked since 2002.  She told the private psychologist who examined her in April 2015 that she was last employed in 2011.  The February 2011 SSA Decision and Order indicates that she had not had gainful employment since October 6, 2008, a finding which was "supported by the earnings record."  Further development is required to resolve this issue.

In addition, the Veteran has not been provided the required notice regarding the elements of a TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a VCAA notice letter notifying her and her representative of the evidence necessary to substantiate a claim for TDIU.  The notice must also explain what information or evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on her behalf.  The notice should enclose a blank VA Form 21-8940 ("Veteran's Application for Increased Compensation Based on Unemployability").  The Veteran and her representative should be provided with an opportunity to respond.

2.  After sending the notice letter and conducting any further development deemed necessary, including obtaining any needed medical opinions, adjudicate a claim for total disability rating based on individual unemployability (TDIU) as a result of her service-connected MDD.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


